United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  __________

                                     No. 09-3904
                                     __________

United States of America,                 *
                                          *
             Plaintiff-Appellee,          *
                                          *   Appeal from the United States
      v.                                  *   District Court for the
                                          *   Eastern District of Missouri.
Paul Jermaine Branch,                     *
                                          *   [UNPUBLISHED]
             Defendant-Appellant.         *
                                          *

                                     __________

                               Submitted: March 14, 2011
                                   Filed: June 10, 2011
                                    __________

Before LOKEN and COLLOTON, Circuit Judges, and NELSON,* District Judge.
                           __________


PER CURIAM.

       Paul Jermaine Branch pled guilty to a RICO violation under 18 U.S.C. § 1952
for “misusing facilities of interstate commerce to run an illegal business” after having
transported a 17-year-old woman across state lines for the express purpose of
prostitution. The plea agreement included a broad appeal waiver encompassing “all


      *
        The Honorable Susan Richard Nelson, United States District Court for the
District of Minnesota, sitting by designation.
sentencing issues” subject, however, to one exception for “the right to appeal any
determination as to whether the defendant will be required to register as a sex
offender.” (Appellee’s Br. at 2-3 (quoting Plea Agreement, at 3-4).)

       The district court1 sentenced Branch and imposed special terms of supervised
release, including that Branch “comply with all federal, state and local sex offender
registration laws and provide verification of registration to the probation officer.” (Id.
at 3 (quoting Judgment, at 4).) The court clarified that Branch did not have to register
if he did not qualify as a sex offender. The terms of supervised release also included
numerous other sex offender conditions pertaining to contact with children and access
to sexual materials.

       On appeal, Branch contends that the district court committed plain error in
imposing the conditions of supervised release relating to sex offenses and, in
particular, that the condition requiring registration as a sex offender was an abuse of
discretion. We affirm.

       A defendant who has knowingly and voluntarily entered an appeal waiver,
however, may obtain appellate review of only those issues not clearly encompassed
by the waiver, unless the waiver would result in a miscarriage of justice. United
States v. Andis, 333 F.3d 886, 888-91 (8th Cir. 2003) (en banc) (explaining that
miscarriage-of-justice limitation “is a narrow one”). If any of the terms and
conditions of supervised release fall outside the reach of the appeal waiver, we review
such issues for an abuse of discretion. E.g., United States v. Jorge-Salgado, 520 F.3d
840, 842 (8th Cir. 2008).




      1
       The Honorable Jean C. Hamilton, United States District Judge for the
Eastern District of Missouri.

                                           -2-
       With respect to the sex-offender registration condition, Branch argues that there
is no reasonable relationship between the crime to which he pled guilty and a sexual
misconduct offense that would require registration as a sex offender. The broad
waiver was subject to an exception for “any determinations as to whether the
defendant shall be required to register as a sex offender.” Because Branch was
required to so register only if obligated to do so under federal, state or local law, we
understand that exception to cover only the issue of whether a particular federal, state
or local law would in fact require registration. But that issue is not now before the
court. Rather, only the antecedent issue of whether the condition itself is valid, not
whether it has been triggered by a particular law, is presently before the court.

       But even if the condition would fall within the scope of the exception so as to
be reviewable on appeal, we would affirm that portion of the sentence because
imposition of that particular condition is not an abuse of discretion. United States v.
Talbert, 501 F.3d 449, 452 (5th Cir. 2007) (upholding condition that defendant, who
had been convicted for being a felon in possession of a firearm, “‘shall register as a
sex offender under state law if required to do so,’” which required “only that [he]
register . . . if such state law requires”). By statute, “[f]ederal law requires the district
court to ‘order, as an explicit condition of supervised release, that the defendant not
commit another Federal, State, or local crime during the term of supervision.’” Jorge-
Salgado, 520 F.3d at 843 (noting that it “‘is axiomatic that a district court can include
as a condition that the defendant obey the law’” (quoting Talbert, 501 F.3d at 452)).
In Jorge-Salgado, we thus affirmed the sex offender registration condition, where the
defendant pled guilty to a drug charge and for being a felon in possession of a firearm,
and had a prior conviction under state law for forcible sodomy of a juvenile, and state
law required that he register as a sex offender. Id. at 842-44. Accordingly, imposition
of the condition at issue here, which simply requires compliance with the law, is not
an abuse of discretion.




                                            -3-
       Branch also argues that the imposition of the other sex-offender conditions
constitutes plain error because, while he did not object to them, they constitute an
undue deprivation of fundamental rights. But the appeal waiver was broad–“all
sentencing issues”–and the sole exception does not apply to these other conditions.
Branch does not allege any miscarriage of justice so as to evade the reach of the
waiver. Thus, he may not obtain appellate review of these conditions.

       In any event, we would affirm that part of the sentence because the other
conditions are sufficiently related to the crime to which he pled guilty. Branch relies
largely on United States v. Scott, 270 F.3d 632 (8th Cir. 2001). In Scott, however, we
rejected similar conditions where the defendant was convicted only of armed bank
robbery, a prior sex offense from 1986 was too remote from the 2001 imposition of
the sex-offender conditions at issue, and there was no evidence of any propensity for
future sexual misconduct. Id. at 636. Here, in contrast, although Branch pled guilty
only to a RICO violation for misusing facilities of interstate commerce to run an
illegal business, that business pertained to the prostitution of a minor. Thus the
conditions are not unrelated to his offense.

      Accordingly, we affirm.
                     ______________________________




                                         -4-